     Case 2:17-md-02785-DDC-TJJ Document 1253 Filed 11/02/18 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine
       Injection, USP) Marketing,                     MDL No: 2785
       Sales Practices and Antitrust
       Litigation                                     Case No. 17-md-2785-DDC-TJJ


(This Document Applies to All Cases)


____________________________________


                                             ORDER

       During the October 10, 2018 discovery status conference, the Court ruled on Sanofi’s

Motion for Protective Order (ECF No. 903) and on Mylan’s Cross Motion to Compel Sanofi

(ECF No. 946). But with respect to the category of documents referencing legal advice

regarding business issues, the Court did not have sufficient information to determine whether the

documents on Sanofi’s log are privileged. Accordingly, the Court directed Sanofi and Mylan

each to submit 50 documents for in camera review. The parties made timely submissions. The

Court has reviewed each of the documents and rules as follows.1

I.     Legal Standards

       The essential elements of the attorney-client privilege are: (1) where legal advice of any

kind is sought (2) from a professional legal advisor in his capacity as such, (3) the

communications relating to that purpose, (4) made in confidence (5) by the client, (6) are at his

instance permanently protected (7) from disclosure by himself or by the legal advisor, (8) except



1
 Although the parties provided a key to indicate which party submitted each document, the
Court conducted its review without knowing which party had chosen to include each document.
          Case 2:17-md-02785-DDC-TJJ Document 1253 Filed 11/02/18 Page 2 of 7




if the protection is waived.2 Under the law of this circuit, an attorney’s communication to a

client is also protected if it is “related to the rendition of legal services and advice.”3

           Although the privilege protects disclosure of substantive communication between

attorney and client, it does not protect disclosure of the underlying facts by those who

communicated with the attorney.4 The communication is protected from disclosure only if a

connection exists between the subject of the communication and the rendering of legal advice,5

and legal advice “must predominate for the communication to be protected.”6 Legal advice that

is incidental to business advice is not privileged.7

II.        Analysis

           Sanofi and Mylan have each submitted 50 documents from Sanofi’s privilege log. Of

those, the Court has determined that 30 are not privileged. The Court discusses the non-

privileged documents according to shared characteristics that separate them into groups.

           A.     Documents Nos. 16, 21, 25, 33, 46, 52 and 69

           These seven documents appear to be slides used in presentations regarding Auvi-Q

pricing, marketing, sales and potential sales growth, costs, strategies, and projections. Some of


2
    New Jersey v. Sprint Corp., 258 F.R.D. 421, 425 (D. Kan. 2009).
3
  Sprague v. Thorn Ams., Inc., 129 F.3d 1355, 1370 (10th Cir. 1997); see also Heartland Surgical
Specialty Hosp., LLC v. Midwest Div., Inc., No. 05-2164, 2007 WL 2192885, at *5 (D. Kan. July
25, 2007) (“The privilege applies to communications from the client to the attorney and from the
attorney to the client.”).
4
 IMC Chemicals, Inc. v. Niro, Inc., No. 98-2348, 2000 WL 1466495, at *8-9 (D. Kan. July 19,
2000).
5
    Burton v. R.J. Reynolds Tobacco Co., 175 F.R.D. 321, 328 (D. Kan. 1997) (“Burton II”).
6
    Burton v. R.J. Reynolds Tobacco Co., 170 F.R.D. 481, 484 (D. Kan. 1997) (“Burton I”).
7
    Id.


                                                    2
       Case 2:17-md-02785-DDC-TJJ Document 1253 Filed 11/02/18 Page 3 of 7




these documents have been labeled “proprietary and confidential” or for internal use only.

However, “[i]t is well settled that a concern for protecting confidentiality does not equate to

privilege, and that information and documents are not shielded from discovery on the sole basis

that the they are confidential.”8 In the same vein, merely describing a document as providing or

requesting legal advice does not establish privilege. These documents contain no indication that

a lawyer authored them or offered legal advice on the contents, nor do they reflect having been

submitted to a lawyer for legal review. It is not enough to name a lawyer as the legal source of

the document without demonstrating what input the lawyer had. The Court concludes these

seven documents are primarily business and/or marketing materials. To the extent that legal

advice may have been sought or rendered through these documents, it was merely incidental.

          B.     Document Nos. 22, 26, 48 and 67

          Each of these documents contains an email chain between non-lawyer Sanofi business

representatives. The authors, senders, direct and cc recipients are not lawyers. The emails do

not appear to seek or convey legal advice. Even if the mere mention of seeking legal input could

inject legal advice into the documents, it would be incidental to the predominantly business

and/or marketing information the documents convey.

          C.     Document Nos. 28 and 49

          The privilege log does not identify the author(s) of these two non-email documents.

Document No. 28 provides an overview of and an update to a page of the Auvi-Q Consumer

website. Document No. 49, entitled “Auvi-Q Opportunities – 2014,” includes bullet points on

pharmacist awareness, consumer awareness, and future considerations. The documents reveal




8
    Sonnino v. U. Kansas Hosp. Auth., 220 F.R.D. 633, 642 (D. Kan. 2004).


                                                  3
     Case 2:17-md-02785-DDC-TJJ Document 1253 Filed 11/02/18 Page 4 of 7




nothing about any legal advice that might have helped shape them. The documents appear to be

predominantly business related.

       D.      Document Nos. 62 and 75

       These documents include eleven draft reports to the FDA concerning Sanofi (Document

62) and a letter from an FDA regulatory lawyer to Sanofi (Document 75). The privilege log

identifies the author of Document 62 as “Oracle Reports,” which the Court presumes is a

reference to the company Oracle with whom Sanofi contracted to provide services for certain

FDA-required reports. Each is a draft FDA Medwatch report of a separate adverse event.

Although counsel may well have been involved in preparing these draft reports, it is not apparent

from the face of the documents. If Sanofi’s position is that marking a document “draft”

implicitly indicates a request for legal advice, the Court finds that falls short of establishing the

document is privileged.

       Document 75 consists of a letter from an FDA regulatory lawyer, with attachments, sent

to Sanofi’s director of regulatory affairs. The document contains no handwritten notations or

other marking that would support a finding that Sanofi was seeking legal advice or that its

attorney was conveying such advice.

       E.      Document Nos. 32, 36, 45, 47, 55, 64 and 65

       These documents include emails from non-attorney Sanofi business representatives,

directed to and sometimes copying other Sanofi business representatives and a lawyer or two.

The documents do not appear to seek or convey legal advice. That they involve or discuss

proprietary information and the privilege log identifies a legal source for the documents does not

cloak them with privilege. The documents appear to be predominantly business related.

       F.      Document Nos. 41 and 42



                                                   4
     Case 2:17-md-02785-DDC-TJJ Document 1253 Filed 11/02/18 Page 5 of 7




        These documents are an appointment request to participate in a telephone conference and

the agenda for the conference entitled “Auvi-Q Deep Dive.” Most of the required and optional

attendees are non-lawyers and, with the exception of an “Update from Legal (limited audience

for 20-30 min)” agenda item, the agenda is devoted to updates on brand performance, sales and

marketing, sales force deployment, and market access. Although the privilege log characterizes

these documents as requests for legal advice, nothing in the documents supports that

characterization. These documents are business related and contain no legal advice or request

for such.

        G.         Document Nos. 43, 66, 68 and 73

        These documents are an email cover sheet to meeting minutes that are not included

(Document 43), meeting minutes regarding a Market Research Update (Document 66), minutes

from a July 18, 2014 meeting reporting up or down decisions on certain items and the attendees’

votes (Document 68), and minutes from an Allerject recall situation (Document 73). Each

document reports on various matters but none appears to seek or convey legal advice. The

attendees, participants, and voting members identified on the meetings are almost exclusively

non-lawyers. These documents are predominantly, if not wholly, business related rather than

legal in nature.

        H.         Document Nos. 91 and 92

        These documents are a template report of an audit Sanofi performed of Medivative

Technologies, LLC (Document 91), and Medivative’s response to the on-site audit (Document

92). The privilege log does not identify the author of either document, nor does it indicate to

whom the documents were distributed. Although the log describes the basis of the privilege as a

document reflecting legal advice (Document 91) or a request for legal advice (Document 92)



                                                 5
       Case 2:17-md-02785-DDC-TJJ Document 1253 Filed 11/02/18 Page 6 of 7




regarding recall of Auvi-Q, neither is apparent from the face of the document. Moreover, the

purpose of the audit does not appear to relate to recall. Document 91 states the audit “was

conducted in order to evaluate the GMP compliance of Medivative related to those activities

performed in the final assembly of the Auvi-Q device (known as Allerject in Canada).” The

documents are not privileged.

III.    Conclusion

        The Court is aware that the 100 documents it has reviewed represent a small portion of

the roughly 13,000 documents at issue. Although the Court has searched for a satisfactory

manner of extrapolating its findings to the whole body of documents in an effort to relieve the

parties of further litigation on this issue, none has emerged. In fashioning the following order,

the Court attempts to balance the parties’ need for fair review with the Court’s intention

(consistent with Federal Rule of Civil Procedure 1) to bring this privilege log dispute to a quick

and final resolution. Accordingly, the Court orders as follows. No later than November 12,

2018, Sanofi shall produce documents to Mylan as directed herein. And with the benefit of the

Court’s reasoning, Sanofi should largely be able to determine which remaining privilege log

documents fall within the categories the Court has directed Sanofi to produce. To that end, and

also by November 12, 2018, the parties shall jointly report via email to Judge James whether any

documents remain in dispute and if so, how many. Sanofi shall produce any additional agreed-

upon documents by November 19, 2018.

        Upon hearing from the parties whether and how many documents remain at issue, the

Court will determine the next step. The Court puts the parties on notice that the next step may be

to require them to submit an additional limited number of documents, from which the Court

would randomly select ten documents to review and from there would extrapolate its ruling to



                                                 6
     Case 2:17-md-02785-DDC-TJJ Document 1253 Filed 11/02/18 Page 7 of 7




the remaining documents. The dispute over Sanofi’s privilege log has spanned several months,

and Sanofi bears the burden of demonstrating privilege.

       IT IS SO ORDERED.

       Dated this 2nd day of November, 2018 in Kansas City, Kansas.




                                                            Teresa J. James
                                                            U. S. Magistrate Judge




                                               7
